PER CURIAM.
Appellant now complains that this court erred in its original opinion in concluding that it had itself obtained trade mark registrations for at least three other proposed publications, with the word “Confessions” appearing in the title of each. We have accordingly re-examined the record, and find that two of the other “Confessions” magazines have been registered and published in years past by a competitor of appellant, McFaddin Publications, and that the third, “Mystic Confessions”, was registered and published by a wholly owned subsidiary of appellant during the year 1938. We, therefore adhere to our original opinion, as it sufficiently appears from the pleadings and exhibits in the case that the word, “Confessions”, is merely descriptive , of a class of popular monthly publications, and has acquired no secondary meaning as identifying only plaintiff’s publication, “True Confessions”. Cf. Crime Confessions, Inc., v. Fawcett Publications, Inc., 139 F.2d 499, 31 C.C.P.A., Patents, 760. The petition for rehearing is
Denied.